           Case 1:19-vv-01458-UNJ Document 40 Filed 09/01/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1458V
                                        (not to be published)


    MICHAEL CONLEY, as Personal
    Representative of the Estate of KAREN                       Chief Special Master Corcoran
    CONLEY,
                                                                Filed: July 30, 2021
                          Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Attorney’s Fees and Costs; Hourly
    SECRETARY OF HEALTH AND                                     Rates
    HUMAN SERVICES,

                         Respondent.


Sean Franks Greenwood, Greenwood Law Firm, Houston, TX, for Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On September 23, 2019, Karen Conley 2 filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the
“Vaccine Act”). Petitioner alleged that she suffered that she suffered from a shoulder

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 Karen Conley passed away during the pendency of this matter. On March 4, 2021, Petitioner’s son,
Michael Conley, was substituted as the petitioner, as personal representative of Karen Conley’s estate.
3 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-01458-UNJ Document 40 Filed 09/01/21 Page 2 of 4




injury related to vaccine administration after receiving a flu and pneumonia vaccine on
December 2, 2018. (Petition at 1). On March 10, 2021, a decision was issued awarding
compensation to Petitioner based on the Respondent’s proffer. (ECF No. 30).

        Petitioner has now filed a motion for attorney’s fees and costs, dated May 19, 2021
(ECF No. 34), requesting a total award of $15,718.19 (representing $13,003.00 in fees
and $2,715.19 in costs). In accordance with General Order No. 9, Petitioner filed a signed
statement indicating no personal out-of-pocket expenses were incurred. (ECF No. 35).
Respondent reacted to the motion on June 7, 2021, indicating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case, but
deferring resolution of the amount to be awarded to my discretion. (ECF No. 36).
Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
                                            2
          Case 1:19-vv-01458-UNJ Document 40 Filed 09/01/21 Page 3 of 4




that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.
                                        ATTORNEY FEES

        Petitioner requests compensation for the following attorneys: (a) Sean Greenwood
at the rates of $363 per hour for time billed in 2019, $400 per hour for time billed in 2020,
and $425 per hour for time billed in 2021; and (b) Kayleigh Smith at the rate of $215 per
hour for time billed in 2018, $225 per hour for time billed in 2019, and $250 per hour for
time billed in 2020. (ECF No. 34 at 9). Petitioner also requests compensation for paralegal
Megan Ward at the rates of $150 per hour for time billed in 2019, $163 per hour for time
billed in 2020, and $172 per hour for time billed in 2021. (Id). The requested rates for Mr.
Greenwood and Ms. Smith are reasonable and consistent with what has previously been
awarded for work they performed for other petitioners.

       However, the rates for Ms. Ward require adjustment. Ms. Ward has previously
been awarded the rate of $125 per hour for time billed in 2019 and 2020 – in each case,
less than what is requested herein. See, e.g., Stillblower v. Sec’y of Health & Human
Servs., No. 18-1583V, Slip Op. #52 (Fed. Cl. Spec. Mstr. Jul. 14, 2021). I find no reason
to deviate from the previously awarded rates in the prior cases, and therefore reduce Ms.
Ward’s rates for those years accordingly. For 2021, Ms. Ward is awarded the rate of $140
per hour. This results in a reduction of $237.00. 4

                                        ATTORNEY COSTS

      Petitioner requests $2,715.19 in overall costs. (ECF No. 34 at 1). This amount is
comprised of obtaining medical records, shipping costs and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award it in
full.

                                           CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $15,481.19 (representing $12,766.00 in fees and $2,715.19 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.

4
 This amount consists of ($150 - $125 = $25 x 0.90 hrs = $22.50) + ($160 - $125 = $35 x 5.7 hrs = $199.50)
+ ($170 - $140 = $30 x 0.50 hrs = $15) = $237.00.

                                                    3
          Case 1:19-vv-01458-UNJ Document 40 Filed 09/01/21 Page 4 of 4




In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  4
